Detailed action
Summary
1. The office action is in response to the amendments filed on 12/07/2021.
2. Claims 1-17 and 19-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-17 and 19-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a capacitor circuit configured to perform modeling of parasitic capacitance extracted from the package design; and a discharge circuit coupled to the substrate line and the capacitor circuit, the discharge circuit configured to allow the capacitor circuit to be discharged to the substrate line.”

Dependent claims 2-14 are allowable by virtue of their dependency.

Regarding claim 15. The prior art fails to teach “…a capacitor circuit configured to perform modeling of parasitic capacitance extracted from the package design; and a discharge circuit coupled to the substrate line and the capacitor circuit, the discharge circuit configured to allow the capacitor circuit to be discharged to the substrate line.”

Dependent claims 16, 17, 19 and 20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140286085 MIYAKAWA disclose power supply circuit and protection circuit.


US 20080217650 Morishita disclose semiconductor circuit including electrostatic discharge circuit having protection element and trigger transistor.


US 20040070901 Umeda disclose electrostatic discharge protection circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                      /ADOLF D BERHANE/    Primary Examiner, Art Unit 2838